Citation Nr: 0903787	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-08 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas



THE ISSUE

Entitlement to an increased evaluation for the service-
connected low back injury, with recurrent mechanical 
lumbosacral strain, currently evaluated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty for training from June to 
September of 1987, with additional service in the National 
Guard including a period of active duty for training in June 
and July of 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the RO.  

A hearing was held at the RO before the undersigned Veterans 
Law Judge in January 2007.  

In written statements and testimony to the Board the veteran 
refers to his service connected disability and his 
employment.  If veteran is seeking a total rating based on 
individual unemployability due to service connected 
disability (TDIU), it must be claimed with the RO.  

The case previously was remanded by the Board in August 2007 
for additional development of the record.  


FINDING OF FACT

The service-connected lumbar spine disability is shown to be 
manifested by diffuse low back tenderness with painful motion 
and some muscle spasm without evidence of guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as reversed lordosis or abnormal kyphosis; 
neither intervertebral disc syndrome with periods of 
incapacitation that lasted 4 weeks or more; nor a functional 
limitation of forward flexion of thoracolumbar spine to 30 
degrees or less or consistent favorable ankylosis is 
demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
20 percent for the service-connected lumbar spine disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a including Diagnostic Codes 5237, 5242, 5243 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§ 5100 et seq. (West 2002 & Supp. 2007).  Appropriate medical 
examinations have been conducted.  

Notice as to what evidence is needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for that disability, has been provided.  The 
letters in May 2005, March 2006, August 2007 and July 2008 
provided pertinent notice and development information.  

In considering a claim for increased compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

In this case, the veteran has demonstrated actual knowledge 
of the provisions, in particular, by his complaints noted at 
VA examinations.  Further, the veteran is represented by a 
certified organization that maybe assumed to have the 
requisite knowledge of the evidence needed to support his 
claim, so additional notice or development is not necessary.  

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to his claim have been 
obtained and associated with the claims folder, or he has 
been notified that VA was unable to obtain it.  

In sum, there is no evidence of any defect in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.  

Finally, the Board's analysis is this case will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  

The record includes statements and testimony of the veteran, 
an April 2007 private medical report, VA outpatient records 
that date from 2005 to 2008, and reports of VA examination 
that were conducted in May 2005 and September 2008.  


Increased rating

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  See 
Espiritu.  However, these statements regarding the severity 
of the appellant's symptoms must be viewed in conjunction 
with the objective medical evidence of record and the 
pertinent rating criteria.  


Entitlement to a rating greater than 20 percent for lumbar 
spine disability

Based on inservice treatment, service connection was granted 
for low back injury, with recurrent mechanical lumbosacral 
strain, in an August 1999 rating action.  A 20 percent 
evaluation was assigned, effective in July 1998.  This rating 
has been remained in effect since then.  

The regulations provide the following rating criteria: a 20 
percent evaluation is assignable where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or for 
favorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5237.  

A note (2) to this code indicates that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is from 0 to 30 degrees, and 
left and right lateral rotation is from 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  

Under Diagnostic Code 5243, an evaluation of 20 percent is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  

An evaluation of 40 percent is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; and an evaluation of 60 percent requires 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

In regard to limitation of motion, the Board finds that the 
service-connected lumbar spine disability does not warrant a 
rating higher than 20 percent under the provisions of 
Diagnostic Code 5237.  

The veteran's forward flexion during this time period was 
noted to be to 60 degrees with pain on VA examination in May 
2005 and to 45 degrees with complaints of pain when most 
recently examined in September 2008.  Significantly, the 
examiner noted during the recent evaluation that the veteran 
was "self-limiting" in connection with his range of motion 
and displayed some additional limitation on repetitive 
testing.  The combined range of motion also is not shown to 
be restricted to 120 or less for the thoracolumbar spine.  

Thus, the Board finds on this record that the veteran's 
forward flexion of the thoracolumbar spine is not restricted 
to 30 degrees or less or otherwise so limited as to equate to 
favorable ankylosis in this appeal.  

The most recent examination did identify some muscle spasm 
associated with the lumbar spine disability.  However, there 
is not showing of related scoliosis, reversed lordosis, or 
abnormal kyphosis.  

Further, the examinations reports indicate that his posture 
is erect.  Moreover, the General Rating Formula for Diseases 
and Injuries of the Spine contemplates symptoms such as pain.  
So, an evaluation in excess of 20 percent for the service-
connected lumbar spine disability under Diagnostic Code 5237 
is not warranted.  

At his hearing, the veteran testified that he was experienced 
crippling "attacks" that immobilized him.  However, on 
review of the medical record, the Board finds no showing of 
such episodes of incapacitation or doctor-prescribed bed rest 
for incapacitating episodes due to intervertebral disc 
syndrome, during the past 12 months, let alone the four to 
six weeks required for a higher rating under Diagnostic 5243 
(intervertebral disc syndrome).  

The veteran has also reported related having some radiation 
of his low back pain.  However, the August 2001 VA magnetic 
resonance imaging (MRI) showed minimal degenerative changes.  
Significantly, no related neurologic manifestations of 
intervertebral disc syndrome were identified on the recent 
examination. 

On this record, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating higher 
than 20 percent for the service-connected lumbar spine 
disability.  


ORDER

An increased evaluation in excess of 20 percent for the 
service connected lumbar spine disability is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  




 Department of Veterans Affairs


